Title: To John Adams from Nicolas Toussaint Lemoyne Des Essarts, 7 September 1778
From: Essarts, Nicolas Toussaint Lemoyne des
To: Adams, John


      
       Monsieur
       Paris ce 7. 7bre. 1778
      
      J’ai L’honneur de Vous adresser Le 1er. Volume de mon ouvrage. Vous verrés Dans mon Discours préliminaire que je me propose De faire L’histoire Des tribunaux de toutes Les nations, de parler De leurs principales Loix, Et De Rendre compte des fonctions de Leurs magistrats. Les Etats unis ont Leurs tribunaux, Leurs Loix Et Leurs magistrats; J’ose vous prier, Monsieur, de Vouloir Bien me procurer Les materiaux qui me sont necessaires pour Rediger L’article Des tribunaux des Etats unis. Personne n’est plus a portée que vous, Monsieur, de me Rendre ce service. Comme mon second Volume est presque imprimé, Et que L’article Etats unis se trouvera Dans Le 3e. Je vous serai très obligé D’avoir La Bonté De me procurer Le plus tot qu’il vous sera possible Les Details qui me sont necessaires pour faire L’histoire de vos tribunaux, de ce qui s’y passe, Et De La maniere Dont La justice est Rendue Dans L’etendue Des Etats unis. Je serai ou ne peut pas plus Reconnoisant Du service que vous voudrés Bien me Rendre.
      Je suis avec une consideration Respectueuse Monsieur Votre très humble et trés obeissant serviteur
      
       Des Essarts Avocat, membre de plusieurs academies, auteur du journal des causes celebres,Rue de Verneuil près celle de poitiers.
      
     